Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on March 17th, 2021, which claims 1-10 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-10 are pending in the application and have been examined below, of which, claims 1 and 6 are presented in independent form.
Effective Date
Effective date that has been considered for this application is January 31st, 2018.
Information Disclosure Statement
The information disclosure statements filed on July 28th, 2021 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1+4 and 6+9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,970,049, respectively in view of Petzoldt et al. (U.S. Publication No. 2014/0245256).
INSTANT APPLICATION
17/204440
PATENT NO.
10,970,049
Claim 1:
A method performed by one or more processors, the method comprising:
Claim 4: 

displaying a user interface depicting the data transformation code including the plurality of code segments; 

receiving user selection of the first code segment of the data transformation code; 
determining the one or more settable items within the first code segment; 

generating the data transformation template, wherein the data transformation template indicates the one or more settable items within the first code segment; and 
storing the generated data transformation template;

accessing a data transformation template comprising data transformation code in a markup language including a plurality of code segments, the data transformation code configured to transform data items, wherein the data transformation template indicates one or more settable items of a first code segment;
initiating transformation of data items from a data source by: 


dynamically displaying a user interface including at least a portion of the data transformation template, the user interface allowing setting of the one or more settable items of the first code segment;
receiving, via the user interface, user input values for each of the one or more settable items; and
executing the data transformation code with the one or more settable items set to the corresponding received user input values on the data items from the data source.

Claim 1:
A method performed by one or more processors, the method comprising:
generating a data transform template by: 
displaying a user interface depicting the data transformation code including a plurality of code segments, the data transformation code configured to transform data items;
receiving user selection of a first code segment of the data transformation code;
determining and storing a name or a reference to each of one or more settable items from the first code segment; 
generating the data transformation template, wherein the data transformation template indicates the one or more settable items from the first code segment; and 
storing the generated data transformation template in a markup language.
Petzoldt at least teaches in paragraphs [0011] – [0012], and [0021]. See detail rejection below.







initiating transformation of data items from a data source by: 
determining the data source storing the data items;
dynamically displaying a user interface including the stored data transformation template, the user interface allowing setting of the one or more settable items;


receiving, via the user interface, user input values for each of the one or more settable items; and
executing the data transformation code with the one or more settable items set to the corresponding received user input values on the data items from the data source.


Claim 6:
A computing system comprising:
a hardware computer processor;
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the computing system to perform operations comprising:
Claim 9: 

displaying a user interface depicting the data transformation code including the plurality of code segments; 

receiving user selection of the first code segment of the data transformation code; 
determining the one or more settable items within the first code segment; 

generating the data transformation template, wherein the data transformation template indicates the one or more settable items within the first code segment; and 
storing the generated data transformation template;

accessing a data transformation template comprising data transformation code in a markup language including a plurality of code segments, the data transformation code configured to transform data items, wherein the data transformation template indicates one or more settable items of a first code segment;
initiating transformation of data items from a data source by: 


dynamically displaying a user interface including at least a portion of the data transformation template, the user interface allowing setting of the one or more settable items of the first code segment;
receiving, via the user interface, user input values for each of the one or more settable items; and
executing the data transformation code with the one or more settable items set to the corresponding received user input values on the data items from the data source.

Claim 5:
A computing system comprising:
a hardware computer processor;
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the computing system to perform operations comprising:
generating a data transform template by: 
displaying a user interface depicting the data transformation code including a plurality of code segments, the data transformation code configured to transform data items;
receiving user selection of a first code segment of the data transformation code;
determining and storing a name or a reference to each of one or more settable items from the first code segment; 
generating the data transformation template, wherein the data transformation template indicates the one or more settable items from the first code segment; and 
storing the generated data transformation template in a markup language.

Petzoldt at least teaches in paragraphs [0011] – [0012], and [0021]. See detail rejection below.







initiating transformation of data items from a data source by: 
determining the data source storing the data items;
dynamically displaying a user interface including the stored data transformation template, the user interface allowing setting of the one or more settable items;


receiving, via the user interface, user input values for each of the one or more settable items; and
executing the data transformation code with the one or more settable items set to the corresponding received user input values on the data items from the data source.




Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Petzoldt et al. (U.S. Publication No. 2014/0245256 – hereinafter, Petzoldt) in view of Kasman et al. (U.S. Publication No. 2008/0127061 – hereinafter, Kasman) and further in view of Brewster et al. (U.S. Publication No. 2017/0109378 – hereinafter, Brewster).
Regarding claim 1:
Petzoldt discloses a method performed by one or more processors, the method comprising: 
accessing a [[data transformation]] template comprising [[data transformation]] code in a markup language including a plurality of code segments (“A program can be quickly processed if the new program object is selected from a number of available program objects, for example from a library or from another program that is used as a template” (See par. [0011]). FIG. 2 and associated text, such as, “the program editor in operation has determined that a program object of the type ‘variable of the integer type’ is present at the insertion mark inside the character string ‘#var4’. The marked and shifted object ‘var7’ is of the same type, with the result that the character string ‘var4’ is accordingly automatically marked (illustrated in the figure by means of a square frame), in which case the existing program object ‘#var4’ automatically marked in this manner is replaced with the moved program object ‘var7’ in the next step. In accordance with the marking by means of the character ‘#’, which identifies the existing program object ‘var4’ as an instance of a variable, the newly inserted program object is also identified as an instance of a variable, that is to say is identified with the character ‘#’.” (See par. [0021])), [[the data transformation code configured to transform data items]], wherein the [[data transformation]] template indicates one or more settable items of a first code segment (“If the program editor is in the ‘parameterize’ operating mode, for example, only parameters (variables, constants, numbers) can be selected in the older program (template) and moved to an appropriate place in the target program using ‘drag-and-drop,’ in which case such an appropriate place may be a placeholder for parameters, in particular.” (See pars. [0011] – [0012)); 
But, Petzoldt does not explicitly teach:
dynamically displaying a user interface including at least a portion of the [[data transformation]] template  (FIG. 2 and associated text, such as, “the program editor in operation has determined that a program object of the type ‘variable of the integer type’ is present at the insertion mark inside the character string ‘#var4’.” (See par. [0021])), the user interface allowing setting of the one or more settable items of the first code segment (“If the program editor is in the ‘parameterize’ operating mode, for example, only parameters (variables, constants, numbers) can be selected in the older program (template) and moved to an appropriate place in the target program using ‘drag-and-drop,’ in which case such an appropriate place may be a placeholder for parameters, in particular.” (See pars. [0011] – [0012));
 receiving, via the user interface, user input values for each of the one or more settable items (“a user is provided with an option to select whether the target program object is to be replaced using the operating procedure or whether the character string denoting the selected program object is intended to be copied to the target position after the first step of selecting and moving a program object is performed” (See par. [0010]). FIG. 2 and associated text, such as, “The marked and shifted object ‘var7’ is of the same type, with the result that the character string ‘var4’ is accordingly automatically marked (illustrated in the figure by means of a square frame), in which case the existing program object ‘#var4’ automatically marked in this manner is replaced with the moved program object ‘var7’ in the next step” (See par. [0021])); 
But, Petzoldt does not explicitly teach:
executing the data transformation code with the one or more settable items set to the corresponding received user input values on the data items from the data source.
However, Brewster discloses:
executing the [[data transformation]] code with one or more settable data items set to the corresponding received user input value (“a code generator generating source code for the independent code based on the data entered in the template” (See par. [0004]. Also see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasman into the teachings of Petzoldt because that would have created and edited software modules that may be dynamically inserted into running code on a deployed of an embedded device through remote interaction with the deployed device as suggested by Kasman (See par. [0009]).
But, Petzoldt and Kasman do not explicitly teach:
data transformation and the data transformation code configured to transform data items.
However, Brewster discloses:
data transformation and the data transformation code configured to transform data items (FIG. 2 and associated text, such as, “Data transformation engine 210 is configured to perform data preparation. Performing data preparation includes determining transformation results by performing a sequenced set of data preparation operations on one or more sets of data. In some embodiments, the data transformation engine is a columnar data transformation engine. In some embodiments, the data transformation engine is also configured to perform caching of results, as well as lookups of existing cached results for reuse.” (See pars. [0060] – [0061])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brewster into the teachings of Petzoldt and Kasman because that would have utilized a technique to perform sequenced data preparation operations (i.e., a set of operations that are applied in sequential order) on data sets to generate transformation results as suggested by Brewster (See par. [0044]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Petzoldt further discloses wherein at least one of the settable items is set, during the executing, by changing text characters in the data transformation code (FIG. 2 and associated text, such as, “The marked and shifted object ‘var7’ is of the same type, with the result that the character string ‘var4’ is accordingly automatically marked (illustrated in the figure by means of a square frame), in which case the existing program object ‘#var4’ automatically marked in this manner is replaced with the moved program object ‘var7’ in the next step” (See par. [0021])).

Regarding claim 3:
The rejection of claim 1 is incorporated, but, Petzoldt does not explicitly teach:
wherein at least one of the settable items is set, during the executing, by application programming interface calls.

wherein at least one of the settable data items is set, during the executing, by application programming interface calls (“the user source code view 301 may be displayed simultaneously with the sensorpoint editing view 302, thereby making it easy for the developer to browse, find and select variables (or other code portions) from the user source code and insert them into the sensorpoint template 305. It is important to note that the developer may be presented with a plurality of various sensorpoint templates that may be based on, for example, the functionality of the sensorpoint” (See par. [0034])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasman into the teachings of Petzoldt because that would have created and edited software modules that may be dynamically inserted into running code on a deployed of an embedded device through remote interaction with the deployed device as suggested by Kasman (See par. [0009]).

Regarding claim 6:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.
	Regarding claim 7:

Regarding claim 8:
The rejection of base claim 6 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
Allowable Subject Matter
The combination of claims 4 and 5 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        October 20th, 2021